—Appeal and cross appeal from parts of an order of Supreme Court, Onondaga County (Townes, J.), entered March 19, 2001, that denied *890defendants’ motion seeking, inter alia, to set aside the verdict and denied plaintiffs cross motion for an inquest on future damages.
It is hereby ordered that said appeal and cross appeal be and the same hereby are unanimously dismissed without costs (see Smith v Catholic Med. Ctr., 155 AD2d 435, 435; see also CPLR 5501 [a] [1], [2]). Present—Green, J.P., Wisner, Hurlbutt, Scudder and Lawton, JJ.